Case 18-15691-CMG                Doc 328      Filed 01/30/19 Entered 01/30/19 19:39:48                      Desc Main
                                             Document      Page 1 of 2


     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     TIMOTHY P. NEUMANN, ESQ. [TN6429]
     BROEGE, NEUMANN, FISCHER & SHAVER, L.L.C.
     25 Abe Voorhees Drive
     Manasquan, NJ 08736
     Tel: (732) 223-8484
     Timothy.neumann25@gmail.com

     Attorneys for Debtor-in-Possession
     American Center for Civil Justice, Inc.
     In Re:                                                                  Chapter 11

     AMERICAN CENTER FOR CIVIL JUSTICE, INC.,                                Case No.: 18-15691

                                     Debtor.                                 Judge: Christine M. Gravelle


       CERTIFICATION OF TIMOTHY NEUMANN IN OPPOSITION TO MOTION OF
        MICHAEL ENGELBERG FOR APPOINTMENT OF A CHAPTER 11 TRUSTEE

            Timothy Neumann, of full age, hereby certifies, as follows:

 1. I am the attorney for the American Center for Civil Justice, Inc. (“Debtor”).

 2. I submit this Certification in response to the motion of Michael Engelberg for the

        appointment of a Chapter 11 trustee (the “Engelberg Trustee Motion”) filed on January 22,

        2018[DE1 317].

 3.     Th Engelberg Trustee Motion is supported solely by the certification of David Howe [DE

        317-1] which states that the Engelberg Trustee Motion was filed to preserve the pending

        joinder of a motion to appoint a Chapter 11 trustee filed by Robert Tolchin on behalf of the

        Campuzano Claimants [the “Campuzano Trustee Motion,” DE 43] in case the “Campuzano

        Claimants should decide to withdraw their motion to appoint a Chapter 11 trustee.”

 4. The Howe Certification adds no new evidence but incorporates by reference the Campuzano

        Trustee Motion, Engelberg’s joinder in the Campuzano trustee Motion [DE 58], a reply in

 1
     “DE” followed by a numerical value refers to a specific docket entry on the Court’s docket in this Chapter 11 case.
Case 18-15691-CMG         Doc 328    Filed 01/30/19 Entered 01/30/19 19:39:48                Desc Main
                                    Document      Page 2 of 2


    further support of the Campuzano Trustee Motion [DE 64] and a Supplemental Joinder

    which included across-motion for the appointment of an examiner filed by Engelberg [DE

    285].

 5. The Howe Certification notes the filing by the Debtor of the Certification of Neal Sher [DE

    59] a Brief [DE 60], a letter from Eliezer Perr [DE 91], and a reply to the Supplemental

    Joinder [DE 289]

 6. The Debtor hereby incorporates all of the submissions noted in the previous paragraph as and

    for its opposition to the instant Engelberg Trustee Motion.

    I certify that the above statements of fact are true. I acknowledge that if any of the

 above statements of fact are willfully false, I am subject to punishment.

                                                       /s/ Timothy Neumann
 January 30, 2019                                          Timothy Neumann




                                                  2
